Title: To Thomas Jefferson from Jacob Crowninshield, 21 April 1807
From: Crowninshield, Jacob
To: Jefferson, Thomas


                        
                            Salem: Ms. April 21st. 1807.
                        
                        Jacob Crowninshield has the pleasure to send Mr Jefferson a sample of fresh Guzerat Wheat received by him
                            from Bombay. he regrets that the package will not allow a greater quantity to be sent, but this may be of less consequence
                            as the object will be merely to make a trial of the wheat & for the preservation of the seed in Virginia.
                        Jacob Crowninshield begs Mr. Jefferson to accept assurances of his perfect esteem & respect.—
                    
                     NB The wheat in the upper part of the case is of a darker kind that than in the lower part.—it came in a seperate parcel from India. both samples are from the Guzerat or Marhatta country bro’t to Bombay by the English army in 1805.—
                     a paper divides them.
                  
               